DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/30/2021 and 08/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements have been considered by the examiner.  

35 USC § 112(f) or pre-AIA  112 6th Paragraph
Claims 19 and 20 have properly invoked 35 U.S.C. § 112(f) or pre-AIA  112 6th paragraph and have been properly rejected under valid equivalents.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims disclose a “computer-readable medium” (line 1).  Applicant’s specification paragraph 0025 recites 

Claim Rejections - 35 USC § 102/103 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 10, 11, 19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by, or in the alternative under 35 U.S.C. 103 as being unpatentable over Wang (WO 2021/022269).
Regarding claim 1, Wang teaches a method of decoding video data, the method comprising: decoding, when a sequence parameter set (SPS) of a current bitstream of video data is referred to by a layer that is an only layer of an output layer set (OLS), a decoded picture buffer (DPB) parameters syntax structure from the SPS (see Abstract; par. 0004, teaches receiving a sub-bitstream having a sequence parameter set (SPS) with a decoded picture buffer (DPB) syntax structure for an output layer set (OLS) with only one layer; setting a number of layers in the OLS equal to one based on the OLS having the only one layer; obtaining the DPB syntax structure for the OLS with the one layer from the SPS when the number of layers in the OLS has been set equal to one); and 
reconstructing, based on the DPB parameters syntax structure, video data represented by the current bitstream (see Abstract; par. 0004, teaches decoding a 

Regarding claims 2, 11, Wang teaches the DPB parameters syntax structure includes syntax elements that provide information of DPB size, maximum picture reorder number, and maximum latency for one or more OLSs  (see par. 0063; see also e.g., Hannuksela (U.S. 2015/0264404) par. 0569-0573; Ramasubramonian (U.S. 2015/0103884) Table 4; par. 0119, 0125, teaches various syntax elements).

Regarding claim 10, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Wang teaches a decoding device including a memory and one or more processors (see Fig. 4, 400, 423, 433).  

Regarding claim 19, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Wang teaches means for decoding and means for reconstructing (see Fig. 4).

Regarding claim 21, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Wang teaches a computer-readable storage medium (see par. 00427).    

Claim Rejections - 35 USC § 103 (AIA )
Claims 3-9, 12-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2021/022269) in view of Ramasubramonian (U.S. 2015/0103884).
Regarding claims 3, 12, Wang teaches decoding, from a video parameter set (VPS) of the current bitstream of video data, a syntax element that specifies the number minus one of DPB parameters syntax structures in the VPS (see par. 0017, 0072).
Wang does not specifically teach responsive to determining that the syntax element is not present in the bitstream, inferring that the number of DPB syntax structures in the VPS is zero.
Ramasubramonian teaches responsive to determining that the syntax element is not present in the bitstream, inferring that the number of DPB syntax structures in the VPS is zero (see par. 0132, 0134, teaches a video decoder determining that a sub_layer_dpb_info_present_flag is not present, and the video decoder inferring the value to be equal to 0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Wang with the limitations as taught by Ramasubramonian to provide for inferring a value when a flag or syntax is not present (see Ramasubramonian par. 0132, 0134).  

Regarding claims 4, 13, Wang  teaches decoding, when only one layer is included into any OLS of the VPS, the DPB parameters syntax structure from the SPS (see par. 0005, 0072, teaches a SPS including the DPB parameters for the OLS with the single layer, and teaches decoding a bitstream (that includes syntax elements)).

Regarding claims 5, 14, Wang teaches the syntax element comprises a vps_num_dpb_params_minus1 syntax element (see par. 0017, teaches VPS including vps_num_dpb_params_minus1; see also e.g., Hannuksela (U.S. 2015/0264404) par. 0570, teaches a max_vps_dec_pic_buffering_minus1 parameter).

Regarding claims 6, 15, Wang teaches the syntax element that specifies the number minus one of DPB parameters syntax structures in the VPS is a first syntax element, further comprising: decoding, from the VPS, a second syntax element that specifies whether each OLS contains only one layer or is allowed to contain multiple layers (see par. 0059, 0072, teaches the number of layers in an OLS being designated by a syntax element), 
wherein decoding the first syntax element comprises: responsive to the second syntax element indicating that each OLS is allowed to contain multiple layers, decoding the first syntax element (see par. 0072, teaches decoding a bitstream (that includes syntax elements)).

Regarding claims 7, 16, Ramasubramonian teaches the second syntax element comprises an each_layer_is_an_ols_flag syntax element (see par. 0120, teaches setting a flag to a second value to indicate that the sub-DPB parameters may be signaled for multiple sub-layers, where  when the value of the flag indicates (i.e., based on the flag indicating) that sub-DPB parameters may be signaled for multiple sub-layers, a video encoder being configured to generate syntax elements for the sub-DPB 

Regarding claims 8, 17, Wang teaches responsive to the second syntax element indicating that each OLS is allowed to contain multiple layers (see par. 0059, teaches the number of layers in an OLS being designated by a syntax element), 
decoding, from the VPS, a third syntax element that specifies whether the VPS includes a hypothetical reference decoder (HRD) parameters syntax structure (see par. 0062, teaches a decoding unit HRD parameters present flag (syntax)).

Regarding claims 9, 18, Wang teaches the third syntax element comprises a hrd_params_present_flag (see par. 0062, teaches a decoding unit HRD parameters present flag (syntax)).

Regarding claims 20, 22, these claims contain the limitations of claims 3, 6 and 19 and are analyzed as previously discussed with respect to these claims.  Motivation for this combination has been stated in claim 3.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hannuksela (U.S. 2015/0264404), Ramasubramonian (U.S. 2015/0103884).

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and/or obvious and also so that Applicant in making arguments against the asserted references can also keep the teachings of the non-asserted references in mind for compact prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483